In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      Nos. 07-18-00392-CR
                                           07-18-00393-CR
                                  ________________________


                                JAIME CUELLAR, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                            On Appeal from the 320th District Court
                                     Potter County, Texas
          Trial Court Nos. 70,471-D & 70,472-D; Honorable Don R. Emerson, Presiding


                                        November 26, 2018

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Jaime Cuellar, was convicted of tampering with or fabricating physical

evidence1 and possession of a controlled substance, penalty group one, in an amount of

one gram or more but less than four grams.2 The trial court sentenced appellant to ten

years confinement for each offense, with the sentences to run concurrently. Now pending



      1   TEX. PENAL CODE ANN. § 37.09(c) (West 2016).

      2   TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017).
before this court are Appellant’s motions to extend the time to file a notice of appeal in

each cause. We deny the motions and dismiss the purported appeals for want of

jurisdiction.


        Appellant was sentenced for both offenses on June 21, 2018. As no motion for

new trial was filed, Appellant’s notices of appeal were due within thirty days after sentence

was imposed, i.e., by July 23, 2018. See TEX. R. APP. P. 26.2(a) (a notice of appeal must

be filed within thirty days after sentence is imposed if no motion for new trial is timely

filed); 4.1(a). On October 26, 2018, Appellant’s appointed counsel filed a notice of appeal

and a motion for extension in each cause. In her motions, counsel explains that she failed

to timely file the notices of appeal due to an oversight.


        The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, a court of appeals has no option but to dismiss the

appeal for want of jurisdiction. Id. Further, this court has no authority to invoke appellate

rule 2 to enlarge the time in which to file a notice of appeal. TEX. R. APP. P. 2; Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).


        Appellant’s untimely filed notices of appeal prevent this court from acquiring

jurisdiction over the appeals.3 Consequently, the appeals are dismissed for want of

jurisdiction.

                                                                   Per Curiam

Do not publish.



        3 Appellant may be entitled to relief by filing an application for writ of habeas corpus returnable to

the Texas Court of Criminal Appeals for consideration of an out-of-time appeal. See TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West 2015).
                                                        2